Case 1:19-cv-20277-AHS Document 156 Entered on FLSD Docket 03/06/2020 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:19-CV-20277-SINGHAL/MCALILEY


     MELISSA COMPERE,
     on behalf of herself and others similarly
     situated,

                       Plaintiff,

     vs.

     NUSRET MIAMI, LLC
     d/b/a NUSR-ET STEAKHOUSE and
     NUSRET GOKCE,

                       Defendants.


                           ORDER FOLLOWING DISCOVERY HEARING

           The Court held a discovery hearing on the disputes set forth in Plaintiff’s Notice of

  Discovery Hearing and Plaintiff’s Amended Notice of Discovery Hearing. (ECF Nos. 147, 151).

  For the reasons stated at the hearing, which are incorporated by reference into this Order, the Court

  hereby ORDERS as follows:

                  1.       Plaintiff’s request to compel Paperchase Accounting to produce documents

  in advance of its deposition is GRANTED IN PART. Counsel for Paperchase Accounting, no later

  than the close of business on March 17, 2020, shall electronically transmit to Plaintiff’s counsel

  all documents that are responsive to the subpoena duces tecum, (ECF No. 129-1), as modified by

  the Court’s Order Following Discovery Hearing, (ECF No. 146), in the same form in which

  counsel received the documents from Paperchase Accounting. Paperchase Accounting may redact

  information in the documents that are not responsive to the subpoena, as modified by the Court,

  but if it does so, counsel for Paperchase Accounting must confer with Plaintiff’s counsel, in


                                                   1
Case 1:19-cv-20277-AHS Document 156 Entered on FLSD Docket 03/06/2020 Page 2 of 3



  advance of the deposition, regarding the redactions and, at the deposition, counsel for Paperchase

  Accounting must be prepared to explain and justify the redactions.

                 2.     Plaintiff’s request to compel production of documents responsive to

  Request for Production numbers 1, 2 and 4 for the time period July 2017 through February 2019

  is GRANTED. If Paperchase Accounting produces all documents responsive to these requests,

  Defendant Nusret Miami, LLC (“Nusret”) has no further obligation to produce responsive

  documents. However, if Nusret has responsive documents that Paperchase Accounting does not

  produce to Plaintiffs, Nusret must produce such documents a rolling basis to be completed by the

  close of business on March 17, 2020.

                 3.     Plaintiff’s request to compel production of documents responsive to

  Request for Production number 3 for calendar years 2017 through 2019 is GRANTED. If

  Paperchase Accounting produces all documents responsive to this request, Defendant Nusret

  Miami, LLC (“Nusret”) has no further obligation to produce responsive documents. However, if

  Nusret has responsive documents that Paperchase Accounting does not produce to Plaintiffs,

  Nusret must produce such documents a rolling basis to be completed by the close of business on

  March 17, 2020.

                 4.     Plaintiff’s request to compel production of documents responsive to

  Request for Production number 5 is GRANTED IN PART. Nusret shall produce any UCT-6

  returns for 2017-2019 regarding income paid to the Plaintiffs, on a rolling basis to be completed

  by the close of business on March 17, 2020. If responsive UCT-6 returns contain information

  regarding individuals other than the Plaintiffs, Nusret may redact such information.




                                                  2
Case 1:19-cv-20277-AHS Document 156 Entered on FLSD Docket 03/06/2020 Page 3 of 3



                 5.      Plaintiff’s request to compel production of documents responsive to

  Request for Production numbers 6, 7 and 8 is DENIED on the grounds that the requests are

  overbroad and not proportional to the needs of the case.

                 6.      Plaintiff’s request to compel production of documents responsive to

  Request for Production numbers 9 and 11 is GRANTED IN PART. Nusret shall produce

  unredacted versions of the tip distribution sheets that it previously produced to Plaintiffs and shall

  do so in excel format if the tip distribution sheets are kept in that format. Nusert shall produce

  these documents on a rolling basis to be completed by the close of business on March 17, 2020.

         DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of March 2020.




                                                         ________________________________
                                                         Chris M. McAliley
                                                         United States Magistrate Judge


  cc: The Honorable Raag Singhal
      Counsel of record




                                                    3
